In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Schindler, J.), dated June 13, 1995, which, upon a fact-finding order of the same court, dated May 25, 1995, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of attempted assault in the third degree, adjudged him to be a juvenile delinquent and placed him with the New York State Division for Youth for 12 months. The appeal brings up for review the fact-finding order dated May 25, 1995.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presenting agency (see, Matter of David H., 69 NY2d 792), we find that it was legally sufficient to prove beyond a reasonable doubt that the appellant committed acts which, if committed by an adult, would have constituted the crime of attempted assault in the third degree (see, Penal Law §§ 110.00, 120.00 [1]). Upon the exercise of our factual review power (cf., CPL 470.15 [5]), we find nothing in the record that persuades us to disturb the Family Court’s findings of fact (see, Matter of Carlton P., 143 AD2d 833). Miller, J. P., Joy, Hart and Krausman, JJ., concur.